Case 2:20-cv-00259-ODW-AFM Document 22 Filed 07/10/20 Page 1 of 17 Page ID #:159



         LAW OFFICES OF DALE K. GALIPO
     1   Dale K. Galipo, Esq. (SBN 144074)
          dalekgalipo@yahoo.com
     2   Marcel F. Sincich, Esq. (SBN 319508)
          msincich@galipolaw.com
     3   21800 Burbank Blvd., Suite 310
         Woodland Hills, CA 91367
     4   Tel: (818) 347-3333 | Fax: (818) 347-4118
     5   Attorneys for Plaintiffs
     6   Mildred K. O’Linn (State Bar No. 159055)
          mko@manningllp.com
     7   Michael R. Watts (State Bar No. 312210)
          mrw@manningllp.com
     8   MANNING & KASS
         ELLROD, RAMIREZ, TRESTER LLP
     9   801 S. Figueroa St, 15th Floor
         Los Angeles, California 90017-3012
   10    Telephone: (213) 624-6900
         Facsimile: (213) 624-6999
   11
         Attorneys for Defendants
   12
   13                       UNITED STATES DISTRICT COURT
   14                     CENTRAL DISTRICT OF CALIFORNIA
   15
         LUKE CARLSON; JEANNE                    CASE No.: íFYí2':
   16    ZIMMER; and JEFFERY
         CARLSON,                                (AFMx)
   17
                            Plaintiffs,          [Honorable Otis D. Wright, II]
   18
               vs.                               Magistrate Judge Alexander F.
   19                                            MacKinnon
         CITY OF REDONDO BEACH;
   20    RYAN CRESPIN; PATRICK
         KNOX; MARK VALDIVIA; and                STIPULATED PROTECTIVE
   21    DOES 1 through 10, inclusive,           ORDER
   22                       Defendants.
   23                                            [Discovery Document: Referred to
                                                 Magistrate Judge Alexander F.
   24                                            MacKinnon]
   25
   26
   27
   28
                                                1
                                    STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00259-ODW-AFM Document 22 Filed 07/10/20 Page 2 of 17 Page ID #:160




     1   1.    A.     PURPOSES AND LIMITATIONS
     2         Disclosure and discovery activity in this action are likely to involve
     3   production of confidential, proprietary, or private information for which special
     4   protection from public disclosure and from use for any purpose other than
     5   prosecuting this litigation may be warranted. Accordingly, the parties hereby
     6   stipulate to and petition the Court to enter the following Stipulated Protective
     7   Order. The parties acknowledge that this Order does not confer blanket
     8   protections on all disclosures or responses to discovery and that the protection it
     9   affords from public disclosure and use extends only to the limited information or
   10    items that are entitled to confidential treatment under the applicable legal
   11    principles. The parties further acknowledge, as set forth in Section 13.3, below,
   12    that this Stipulated Protective Order does not entitle them to file confidential
   13    information under seal; Civil Local Rule 79-5 sets forth the procedures that must
   14    be followed and the standards that will be applied when a party seeks permission
   15    from the court to file material under seal.
   16          B.     GOOD CAUSE STATEMENT
   17          This action involves the officer-involved shooting of Luke Carlson on
   18    January 8, 2019. Following the shooting, the Los Angeles County District
   19    Attorney’s (“LADA”) office conducted an investigation into the shooting. The
   20    LADA’s investigative report concerning the shooting contains numerous police
   21    reports, witness statements, reports of evidence analysis prepared by the Los
   22    Angeles County Crime Lab, and numerous audio and video recordings, among
   23    other items (collectively, “LADA Report”). Other law enforcement agencies,
   24    including the Los Angeles County Sheriff's Department and Defendant City of
   25    Redondo Beach, may also have performed some aspects of this investigation.
   26    Special protection of these documents from public disclosure and from use for any
   27    purpose other than the prosecution, defense, and attempted settlement of this
   28    action may be warranted. Public disclosures of such confidential and proprietary
                                                   2
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00259-ODW-AFM Document 22 Filed 07/10/20 Page 3 of 17 Page ID #:161




     1   materials and information, information otherwise generally unavailable to the
     2   public, may be privileged or otherwise protected from disclosure under state or
     3   federal statutes, court rules, case decisions, or common law. Accordingly, to
     4   expedite the flow of information, to facilitate the prompt resolution of disputes
     5   over confidentiality of discovery materials, to adequately protect information the
     6   parties are entitled to keep confidential, to ensure that the parties are permitted
     7   reasonable necessary uses of such material in preparation for and in the conduct of
     8   trial, to address their handling at the end of the litigation, and serve the ends of
     9   justice, a protective order for such information is justified in this matter. It is the
   10    intent of the parties that information will not be designated as confidential for
   11    tactical reasons and that nothing be so designated without a good faith belief that
   12    it has been maintained in a confidential, non-public manner, and there is good
   13    cause why it should not be part of the public record of this case.
   14          C.     ACKNOWLEDGMENT OF PROCEDURE FOR FILING
   15                 UNDER SEAL
   16          The parties further acknowledge, as set forth in Section 12.3, below, that
   17    this Stipulated Protective Order does not entitle them to file confidential
   18    information under seal; Local Civil Rule 79-5 sets forth the procedures that must
   19    be followed and the standards that will be applied when a party seeks permission
   20    from the court to file material under seal.
   21          There is a strong presumption that the public has a right of access to judicial
   22    proceedings and records in civil cases. In connection with non-dispositive
   23    motions, good cause must be shown to support a filing under seal. See Kamakana
   24    v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v.
   25    Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v.
   26    Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated
   27    protective orders require good cause showing), and a specific showing of good
   28    cause or compelling reasons with proper evidentiary support and legal
                                                    3
                                      STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00259-ODW-AFM Document 22 Filed 07/10/20 Page 4 of 17 Page ID #:162




     1   justification, must be made with respect to Protected Material that a party seeks to
     2   file under seal. The parties’ mere designation of Disclosure or Discovery Material
     3   as CONFIDENTIAL does not—without the submission of competent evidence by
     4   declaration, establishing that the material sought to be filed under seal qualifies as
     5   confidential, privileged, or otherwise protectable—constitute good cause.
     6         Further, if a party requests sealing related to a dispositive motion or trial,
     7   then compelling reasons, not only good cause, for the sealing must be shown, and
     8   the relief sought shall be narrowly tailored to serve the specific interest to be
     9   protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir.
   10    2010). For each item or type of information, document, or thing sought to be filed
   11    or introduced under seal in connection with a dispositive motion or trial, the party
   12    seeking protection must articulate compelling reasons, supported by specific facts
   13    and legal justification, for the requested sealing order. Again, competent evidence
   14    supporting the application to file documents under seal must be provided by
   15    declaration.
   16          Any document that is not confidential, privileged, or otherwise protectable
   17    in its entirety will not be filed under seal if the confidential portions can be
   18    redacted. If documents can be redacted, then a redacted version for public
   19    viewing, omitting only the confidential, privileged, or otherwise protectable
   20    portions of the document, shall be filed. Any application that seeks to file
   21    documents under seal in their entirety should include an explanation of why
   22    redaction is not feasible.
   23    2.    DEFINITIONS
   24          2.1      Action: This pending federal law suit.
   25          2.2      Challenging Party: a Party or Non-Party that challenges the
   26    designation of information or items under this Order.
   27          2.3      “CONFIDENTIAL” Information or Items: information (regardless of
   28    how it is generated, stored or maintained) or tangible things that qualify for
                                                    4
                                      STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00259-ODW-AFM Document 22 Filed 07/10/20 Page 5 of 17 Page ID #:163




     1   protection under Federal Rule of Civil Procedure 26(c).
     2          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
     3   their support staff).
     4          2.5    Designating Party: a Party or Non-Party that designates information
     5   or items that it produces in disclosures or in responses to discovery as
     6   “CONFIDENTIAL.”
     7          2.6    Disclosure or Discovery Material: all items or information, regardless
     8   of the medium or manner in which it is generated, stored, or maintained
     9   (including, among other things, testimony, transcripts, and tangible things), that
   10    are produced or generated in disclosures or responses to discovery in this matter.
   11           2.7    Expert: a person with specialized knowledge or experience in a
   12    matter pertinent to the litigation who has been retained by a Party or its counsel to
   13    serve as an expert witness or as a consultant in this Action.
   14           2.8    House Counsel: attorneys who are employees of a party to this
   15    action. House Counsel does not include Outside Counsel of Record or any other
   16    outside counsel.
   17           2.9    Non-Party: any natural person, partnership, corporation, association,
   18    or other legal entity not named as a Party to this action.
   19           2.10 Outside Counsel of Record: attorneys who are not employees of a
   20    party to this action but are retained to represent or advise a party to this action and
   21    have appeared in this action on behalf of that party or are affiliated with a law firm
   22    which has appeared on behalf of that party, and includes support staff.
   23           2.11 Party: any party to this action, including all of its officers, directors,
   24    employees, consultants, retained experts, and Outside Counsel of Record (and
   25    their support staffs).
   26           2.12 Producing Party: a Party or Non-Party that produces Disclosure or
   27    Discovery Material in this action.
   28           24.13 Professional Vendors: persons or entities that provide litigation
                                                    5
                                      STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00259-ODW-AFM Document 22 Filed 07/10/20 Page 6 of 17 Page ID #:164




     1   support services (e.g., photocopying, videotaping, translating, preparing exhibits
     2   or demonstrations, and organizing, storing, or retrieving data in any form or
     3   medium) and their employees and subcontractors.
     4         2.14 Protected Material: any Disclosure or Discovery Material that is
     5   designated as “CONFIDENTIAL.”
     6         2.15 Receiving Party: a Party that receives Disclosure or Discovery
     7   Material from a Producing Party.
     8   3.    SCOPE
     9         The protections conferred by this Stipulation and Order cover not only
   10    Protected Material (as defined above), but also (1) any information copied or
   11    extracted from Protected Material; (2) all copies, excerpts, summaries, or
   12    compilations of Protected Material; and (3) any testimony, conversations, or
   13    presentations by Parties or their Counsel that might reveal Protected Material.
   14          Any use of Protected Material at trial shall be governed by the orders of the
   15    trial judge. This Order does not govern the use of Protected Materials at trial.
   16    4.    DURATION
   17          Even after final disposition of this litigation, the confidentiality obligations
   18    imposed by this Order shall remain in effect until a Designating Party agrees
   19    otherwise in writing or a court order otherwise directs. Final disposition shall be
   20    deemed to be the later of (1) dismissal of all claims and defenses in this Action,
   21    with or without prejudice; and (2) final judgment herein after the completion and
   22    exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
   23    including the time limits for filing any motions or applications for extension of
   24    time pursuant to applicable law.
   25    5.    DESIGNATING PROTECTED MATERIAL
   26          5.1    Exercise of Restraint and Care in Designating Material for
   27    Protection. Each Party or Non-Party that designates information or items for
   28    protection under this Order must take care to limit any such designation to specific
                                                   6
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00259-ODW-AFM Document 22 Filed 07/10/20 Page 7 of 17 Page ID #:165




     1   material that qualifies under the appropriate standards. The Designating Party
     2   must designate for protection only those parts of material, documents, items, or
     3   oral or written communications that qualify so that other portions of the material,
     4   documents, items, or communications for which protection is not warranted are
     5   not swept unjustifiably within the ambit of this Order.
     6         Mass, indiscriminate, or routinized designations are prohibited.
     7   Designations that are shown to be clearly unjustified or that have been made for
     8   an improper purpose (e.g., to unnecessarily encumber or retard the case
     9   development process or to impose unnecessary expenses and burdens on other
   10    parties) expose the Designating Party to sanctions.
   11          If it comes to a Designating Party’s attention that information or items that
   12    it designated for protection do not qualify for protection, that Designating Party
   13    must promptly notify all other Parties that it is withdrawing the inapplicable
   14    designation.
   15          5.2      Manner and Timing of Designations. Except as otherwise provided
   16    in this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
   17    stipulated or ordered, Disclosure or Discovery Material that qualifies for
   18    protection under this Order must be clearly so designated before the material is
   19    disclosed or produced.
   20          Designation in conformity with this Order requires:
   21          (a) for information in documentary form (e.g., paper or electronic
   22    documents, but excluding transcripts of depositions or other pretrial or trial
   23    proceedings), that the Producing Party affix the legend “CONFIDENTIAL”
   24    (hereinafter “CONFIDENTIAL legend”), to each page that contains protected
   25    material. If only a portion or portions of the material on a page qualifies for
   26    protection, the Producing Party also must clearly identify the protected portion(s)
   27    (e.g., by making appropriate markings in the margins).
   28
                                                   7
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00259-ODW-AFM Document 22 Filed 07/10/20 Page 8 of 17 Page ID #:166




     1         A Party or Non-Party that makes original documents available for
     2   inspection need not designate them for protection until after the inspecting Party
     3   has indicated which documents it would like copied and produced. During the
     4   inspection and before the designation, all of the material made available for
     5   inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
     6   identified the documents it wants copied and produced, the Producing Party must
     7   determine which documents, or portions thereof, qualify for protection under this
     8   Order. Then, before producing the specified documents, the Producing Party must
     9   affix the “CONFIDENTIAL legend” to each page that contains Protected
   10    Material. If only a portion of the material on a page qualifies for protection, the
   11    Producing Party also must clearly identify the protected portion(s) (e.g., by
   12    making appropriate markings in the margins).
   13          (b) for testimony given in depositions that the Designating Party identifies
   14    the Disclosure or Discovery Material on the record, before the close of the
   15    deposition all protected testimony. Any questions intended to elicit testimony
   16    regarding the contents of the Confidential Information shall be conducted only in
   17    the presence of persons authorized to review the Confidential Information as
   18    provided in this Order. Any deposition transcript containing such questions and
   19    testimony shall be subject to the same protections and precautions applicable to
   20    the Confidential Information. When it is impractical to identify separately each
   21    portion of testimony that is entitled to protection and it appears that substantial
   22    portions of the testimony may qualify for protection, the Designating Party may
   23    invoke on the record (before the deposition, hearing, or other proceeding is
   24    concluded) a right to have up to 21 days to identify the specific portions of the
   25    testimony as to which protection is sought and to specify the level of protection
   26    being asserted. Only those portions of the testimony that are appropriately
   27    designated for protection within the 21 days shall be covered by the provisions of
   28    this Stipulated Protective Order. Alternatively, a Designating Party may specify,
                                                   8
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00259-ODW-AFM Document 22 Filed 07/10/20 Page 9 of 17 Page ID #:167




     1   at the deposition or up to 21 days afterwards if that period is properly invoked,
     2   that the entire transcript shall be treated as “CONFIDENTIAL”.
     3         Parties shall give the other parties notice if they reasonably expect a
     4   deposition, hearing or other proceeding to include Protected Material so that the
     5   other parties can ensure that only authorized individuals who have signed the
     6   “Acknowledgment and Agreement to Be Bound” (Doc. 59, Exhibit A) are present
     7   at those proceedings. The use of a document as an exhibit at a deposition shall not
     8   in any way affect its designation as “CONFIDENTIAL”.
     9         Transcripts containing Protected Material shall have an obvious legend on
   10    the title page that the transcript contains Protected Material, and the title page
   11    shall be followed by a list of all pages (including line numbers as appropriate) that
   12    have been designated as Protected Material and the level of protection being
   13    asserted by the Designating Party. The Designating Party shall inform the court
   14    reporter of these requirements. Any transcript that is prepared before the
   15    expiration of a 21-day period for designation shall be treated during that period as
   16    if it had been designated “CONFIDENTIAL” in its entirety unless otherwise
   17    agreed. After the expiration of that period, the transcript shall be treated only as
   18    actually designated.
   19          (c) for information produced in some form other than documentary and for
   20    any other tangible items, that the Producing Party affix in a prominent place on
   21    the exterior of the container or containers in which the information is stored the
   22    legend “CONFIDENTIAL.” If only a portion or portions of the information
   23    warrants protection, the Producing Party, to the extent practicable, shall identify
   24    the protected portion(s).
   25          5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
   26    failure to designate qualified information or items does not, standing alone, waive
   27    the Designating Party’s right to secure protection under this Order for such
   28    material. Upon timely correction of a designation, the Receiving Party must make
                                                    9
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00259-ODW-AFM Document 22 Filed 07/10/20 Page 10 of 17 Page ID #:168




     1   reasonable efforts to assure that the material is treated in accordance with the
     2   provisions of this Order.
     3   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
     4         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
     5   designation of confidentiality at any time consistent with the Court’s Scheduling
     6   Order.
     7         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
     8   resolution process under Local Rule 37.1 et seq.
     9         6.3    Joint Stipulation. Any challenge submitted to the Court shall be via a
    10   joint stipulation pursuant to Local Rule 37-2.
    11         6.3    Judicial Intervention. The burden of persuasion in any such
    12   challenge proceeding shall be on the Designating Party. Frivolous challenges, and
    13   those made for an improper purpose (e.g., to harass or impose unnecessary
    14   expenses and burdens on other parties) may expose the Challenging Party to
    15   sanctions. Unless the Designating Party has waived the confidentiality
    16   designation by failing to file a motion to retain confidentiality as described above,
    17   all parties shall continue to afford the material in question the level of protection
    18   to which it is entitled under the Producing Party’s designation until the court rules
    19   on the challenge.
    20   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
    21         7.1    Basic Principles. A Receiving Party may use Protected Material that
    22   is disclosed or produced by another Party or by a Non-Party in connection with
    23   this case only for prosecuting, defending, or attempting to settle this litigation.
    24   Such Protected Material may be disclosed only to the categories of persons and
    25   under the conditions described in this Order. When the litigation has been
    26   terminated, a Receiving Party must comply with the provisions of section 13
    27   below (FINAL DISPOSITION).
    28         Protected Material must be stored and maintained by a Receiving Party at a
                                                   10
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00259-ODW-AFM Document 22 Filed 07/10/20 Page 11 of 17 Page ID #:169




     1   location and in a secure manner that ensures that access is limited to the persons
     2   authorized under this Order.
     3         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
     4   otherwise ordered by the court or permitted in writing by the Designating Party, a
     5   Receiving Party may disclose any information or item designated
     6   “CONFIDENTIAL” only to:
     7         (a)    the Receiving Party’s Outside Counsel of Record in this action, as
     8   well as employees of said Outside Counsel of Record to whom it is reasonably
     9   necessary to disclose the information for this Action;
    10         (b)    the officers, directors, and employees (including House Counsel) of
    11   the Receiving Party to whom disclosure is reasonably necessary for this Action;
    12         (c)    Experts (as defined in this Order) of the Receiving Party to whom
    13   disclosure is reasonably necessary for this litigation and who have signed the
    14   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    15         (d)    the Court and its personnel;
    16         (e)    court reporters and their staff;
    17         (f)    professional jury or trial consultants, mock jurors, and Professional
    18   Vendors to whom disclosure is reasonably necessary for this litigation and who
    19   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    20         (g)    the author or recipient of a document containing the information or a
    21   custodian or other person who otherwise possessed or knew the information;
    22         (h)    during their depositions, witnesses, and attorneys for witnesses, in the
    23   Action to whom disclosure is reasonably necessary provided: (1) the deposing
    24   party requests that the “Acknowledgment and Agreement to Be Bound;” and (2)
    25   they will not be permitted to keep any confidential information unless they sign
    26   the “Acknowledgment and Agreement to Be Bound,” unless otherwise agreed by
    27   the Designating Party or ordered by the Court. Pages of transcribed deposition
    28   testimony or exhibits to depositions that reveal Protected Material may be
                                                   11
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00259-ODW-AFM Document 22 Filed 07/10/20 Page 12 of 17 Page ID #:170




     1   separately bound by the court reporter and may not be disclosed to anyone except
     2   as permitted under this Stipulated Protective Order; and
     3         (i)    any mediator or settlement officer, and their supporting personnel,
     4   mutually agreed upon by any of the parties engaged in settlement discussions.
     5   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
     6         PRODUCED IN OTHER LITIGATION
     7         If a Party is served with a subpoena or a court order issued in other
     8   litigation that compels disclosure of any information or items designated in this
     9   action as “CONFIDENTIAL,” that Party must:
    10         (a)    promptly notify in writing the Designating Party. Such notification
    11   shall include a copy of the subpoena or court order;
    12         (b)    promptly notify in writing the party who caused the subpoena or
    13   order to issue in the other litigation that some or all of the material covered by the
    14   subpoena or order is subject to this Protective Order. Such notification shall
    15   include a copy of this Stipulated Protective Order; and
    16         (c)    cooperate with respect to all reasonable procedures sought to be
    17   pursued by the Designating Party whose Protected Material may be affected.
    18         If the Designating Party timely seeks a protective order, the Party served
    19   with the subpoena or court order shall not produce any information designated in
    20   this action as “CONFIDENTIAL” before a determination by the court from which
    21   the subpoena or order issued, unless the Party has obtained the Designating
    22   Party’s permission. The Designating Party shall bear the burden and expense of
    23   seeking protection in that court of its confidential material – and nothing in these
    24   provisions should be construed as authorizing or encouraging a Receiving Party in
    25   this action to disobey a lawful directive from another court.
    26   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
    27         PRODUCED IN THIS LITIGATION
    28         (a)    The terms of this Order are applicable to information produced by a
                                                   12
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00259-ODW-AFM Document 22 Filed 07/10/20 Page 13 of 17 Page ID #:171




     1   Non-Party in this action and designated as “CONFIDENTIAL.” Such information
     2   produced by Non-Parties in connection with this litigation is protected by the
     3   remedies and relief provided by this Order. Nothing in these provisions should be
     4   construed as prohibiting a Non-Party from seeking additional protections.
     5         (b)    In the event that a Party is required, by a valid discovery request, to
     6   produce a Non-Party’s confidential information in its possession, and the Party is
     7   subject to an agreement with the Non-Party not to produce the Non-Party’s
     8   confidential information, then the Party shall:
     9                1)       promptly notify in writing the Requesting Party and the Non-
    10   Party that some or all of the information requested is subject to a confidentiality
    11   agreement with a Non-Party;
    12                2)       promptly provide the Non-Party with a copy of the Stipulated
    13   Protective Order in this litigation, the relevant discovery request(s), and a
    14   reasonably specific description of the information requested; and
    15                3)       make the information requested available for inspection by the
    16   Non-Party.
    17         (c)    If the Non-Party fails to object or seek a protective order from this
    18   Court within 14 days of receiving the notice and accompanying information, the
    19   Receiving Party may produce the Non-Party’s confidential information responsive
    20   to the discovery request. If the Non-Party timely seeks a protective order, the
    21   Receiving Party shall not produce any information in its possession or control that
    22   is subject to the confidentiality agreement with the Non-Party before a
    23   determination by the court. Absent a court order to the contrary, the Non-Party
    24   shall bear the burden and expense of seeking protection in this court of its
    25   Protected Material.
    26   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    27         If a Receiving Party learns that, by inadvertence or otherwise, it has
    28   disclosed Protected Material to any person or in any circumstance not authorized
                                                   13
                                      STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00259-ODW-AFM Document 22 Filed 07/10/20 Page 14 of 17 Page ID #:172




     1   under this Stipulated Protective Order, the Receiving Party must immediately (a)
     2   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
     3   best efforts to retrieve all unauthorized copies of the Protected Material, (c)
     4   inform the person or persons to whom unauthorized disclosures were made of all
     5   the terms of this Order, and (d) request such person or persons to execute the
     6   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
     7   A.
     8   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR
     9         OTHERWISE PROTECTED MATERIAL
    10         When a Producing Party gives notice to Receiving Parties that certain
    11   inadvertently produced material is subject to a claim of privilege or other
    12   protection, the obligations of the Receiving Parties are those set forth in Federal
    13   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
    14   whatever procedure may be established in an e-discovery order that provides for
    15   production without prior privilege review. Pursuant to Federal Rule of Evidence
    16   502(d) and (e), insofar as the parties reach an agreement on the effect of
    17   disclosure of a communication or information covered by the attorney-client
    18   privilege or work product protection, the parties may incorporate their agreement
    19   in the Stipulated Protective Order submitted to the Court.
    20   12.   MISCELLANEOUS
    21         12.1 Right to Further Relief. Nothing in this Order abridges the right of
    22   any person to seek its modification by the Court in the future.
    23         12.2 Right to Assert Other Objections. By stipulating to the entry of this
    24   Protective Order no Party waives any right it otherwise would have to object to
    25   disclosing or producing any information or item on any ground not addressed in
    26   this Stipulated Protective Order. Similarly, no Party waives any right to object on
    27   any ground to use in evidence of any of the material covered by this Protective
    28   Order.
                                                   14
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00259-ODW-AFM Document 22 Filed 07/10/20 Page 15 of 17 Page ID #:173




     1            12.3 Filing Protected Material. A Party that seeks to file under seal any
     2   Protected Material must comply with Civil Local Rule 79-5. Protected Material
     3   may only be filed under seal pursuant to a court order authorizing the sealing of
     4   the specific Protected Material at issue. If a Receiving Party’s request to file
     5   Protected Material under seal is denied by the Court, then the Receiving Party
     6   may file the information in the public record unless otherwise instructed by the
     7   Court.
     8   13.      FINAL DISPOSITION
     9            After the final disposition of this Action, as defined in Section 4, within
    10   sixty (60) days of a written request by the Designating Party, each Receiving Party
    11   must return all Protected Material to the Producing Party or destroy such material.
    12   As used in this subdivision, “all Protected Material” includes all copies, abstracts,
    13   compilations, summaries, and any other format reproducing or capturing any of
    14   the Protected Material. Whether the Protected Material is returned or destroyed,
    15   the Receiving Party must submit a written certification to the Producing Party
    16   (and, if not the same person or entity, to the Designating Party) by the 60 day
    17   deadline that (1) identifies (by category, where appropriate) all the Protected
    18   Material that was returned or destroyed and (2) affirms that the Receiving Party
    19   has not retained any copies, abstracts, compilations, summaries or any other
    20   format reproducing or capturing any of the Protected Material. Notwithstanding
    21   this provision, Counsel are entitled to retain an archival copy of all pleadings,
    22   motion papers, trial, deposition, and hearing transcripts, legal memoranda,
    23   correspondence, deposition and trial exhibits, expert reports, attorney work
    24   product, and consultant and expert work product, even if such materials contain
    25   Protected Material. Any such archival copies that contain or constitute Protected
    26   Material remain subject to this Protective Order as set forth in Section 4
    27   (DURATION).
    28
                                                     15
                                       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00259-ODW-AFM Document 22 Filed 07/10/20 Page 16 of 17 Page ID #:174




     1   14.    VIOLATION
     2          Any violation of this Order may be punished by any and all appropriate
     3   measures including, without limitation, contempt proceedings and/or monetary
     4   sanctions.
     5
     6   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
     7
     8   Dated: July 13, 2020                   LAW OFFICES OF DALE K. GALIPO
     9
                                                        By: /s/ Dale K. Galipo
    10                                                  Dale K. Galipo, Esq.
    11                                                  Marcel F. Sincich, Esq. 1
                                                        Attorney for Plaintiffs
    12
         Dated: July 13, 2020                           MANNING & KASS ELLROD,
    13                                                  RAMIREZ, TRESTER LLP
    14
    15                                                  By:     /s/ Michael Watts
    16                                                          Mildred K. O’Linn, Esq.
                                                                Tori L.N. Bakken, Esq.
    17                                                          Michael Watts, Esq.
    18                                                          Attorneys for Defendants,
                                                                CITY OF REDONDO BEACH,
    19                                                          RYAN CRESPIN, PATRICK
    20                                                          KNOX, AND MARK VALDIVIA

    21   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
    22   DATED:         7/10/2020                       _____________________
                                                        ________
                                                               ________
                                                                      _______
    23
    24   __________________
                                                Honorable Alexander F. MacKinnon
    25                                          United States Magistrate Judge
    26
    27   1
           I, Marcel F. Sincich, hereby attest that all the signatories listed, and on whose behalf the filing
         is submitted, concur in the content of this Joint Scheduling Conference Report and have
    28   authorized its filing.
                                                          16
                                          STIPULATED PROTECTIVE ORDER
Case 2:20-cv-00259-ODW-AFM Document 22 Filed 07/10/20 Page 17 of 17 Page ID #:175




     1                                       EXHIBIT A
     2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
     3
     4         I, _____________________________ [print or type full name], of
     5   ____________________________________ [print or type full address], declare
     6   under penalty of perjury that I have read in its entirety and understand the
     7   Stipulated Protective Order that was issued by the United States District Court for
     8   the Central District of California on ________________[date] in the case of
     9   Carlson et al. v. City of Redondo Beach et al.; Case No.: íFYí2':
    10   (AFMx). I agree to comply with and to be bound by all the terms of this
    11   Stipulated Protective Order and I understand and acknowledge that failure to so
    12   comply could expose me to sanctions and punishment in the nature of contempt. I
    13   solemnly promise that I will not disclose in any manner any information or item
    14   that is subject to this Stipulated Protective Order to any person or entity except in
    15   strict compliance with the provisions of this Order.
    16         I further agree to submit to the jurisdiction of the United States District
    17   Court for the Central District of California for the purpose of enforcing the terms
    18   of this Stipulated Protective Order, even if such enforcement proceedings occur
    19   after termination of this action. I hereby appoint __________________________
    20   [print or type full name] of _______________________________________ [print
    21   or type full address and telephone number] as my California agent for service of
    22   process in connection with this action or any proceedings related to enforcement
    23   of this Stipulated Protective Order.
    24
    25   Date: _____________________ Signature: ______________________________
    26                                 Printed Name: ______________________________
    27
    28   City and State where sworn and signed: _________________________________
                                                  17
                                     STIPULATED PROTECTIVE ORDER
